Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1363)

Complainant,
v.

Chungu Wembi
d/b/a Wembi-6 Grocery,

Respondent.
Docket No. C-14-1874
Decision No. CR3463

Date: November 14, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Chungu Wembi d/b/a Wembi-6 Grocery, at 269 South Hoskins
Road, Charlotte, North Carolina 28208, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Wembi-6 Grocery impermissibly made individual cigarettes
available for sale on multiple occasions, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
pt. 1140. CTP seeks to impose a $250 civil money penalty against Respondent Wembi-6
Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on September 17, 2014, CTP served the
complaint on Respondent Wembi-6 Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Wembi-6 Grocery has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e Atan undisclosed time on August 3, 2013, at Respondent’s business
establishment, 269 South Hoskins Road, Charlotte, North Carolina 28208, an
FDA-commissioned inspector observed the presence of individual unpackaged
cigarettes. Specifically, Respondent’s staff confirmed the cigarettes were
available for individual purchase for $0.35;

e Ina warning letter issued on October 3, 2013, CTP informed Respondent of the
inspector’s August 3, 2013 observation, and that such an action violates federal
law, 21 C.F.R. § 1140.14(d). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e Atan undisclosed time on March 12, 2014, at Respondent’s business
establishment, 269 South Hoskins Road, Charlotte, North Carolina 28208, FDA-
commissioned inspectors documented the presence of individual unpackaged
cigarettes for sale. Specifically, Respondent’s staff indicated the cigarettes were
on sale for $0.35.

These facts establish Respondent Wembi-6 Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under § 906(d) of the
Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under § 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(d) no retailer may break or otherwise open any cigarette or smokeless tobacco
package to sell or distribute individual cigarettes.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Chungu Wembi d/b/a Wembi-6 Grocery. Pursuant to 21 C.F.R. § 17.11 (b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

